Cobb, J.
1. A purchaser at an execution sale of land which has been rented t|*by the defendant in execution, though the contract of rental was made subsequently to the date of the judgment upon which the execution was founded, acquires the tith^f^he^raer injhejand, but only the-interest of such_owner in the groifcig oro.EL_tfiereon. And where the owner under the contract of rent has only the right to collect a stated sum as rent-for the year, the purchaser has a right to collect this amount from the tenant, but has no further claim against him and no other interest in the crops of the year than may be necessary to secure the payment of the amount due by the tenant as rent under the contract with the owner. Dollar v. Roddenbery, 97 Ga. 148 ; Hancock v. Boggus, 111 Ga. 885 (3).
2. If such purchaser, without lawful warrant or authority, converts to his own use any portion of the crops of the tenant.after their maturity, the latter may recover in an action of trover the value of the property thus converted.
3. Even if a cropper stands upon any different footing from that of a tenant with respect to the matter dealt with in the first of the preceding notes, so far as the present case is concerned the evidence warranted, even if it did not demand, a finding that the plaintiff was a tenant and not a cropper.
4. There was no error of law complained of. The evidence fully warranted the verdict, and the court did not err in refusing to grant a new trial.

Judgment affirmed.


All the Justices concurring, except Little and Lewis, JJ., absent.